Citation Nr: 1019770	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2003, which denied service connection for the 
cause of the Veteran's death.  In August 2005, the appellant 
appeared at a Board hearing held at the RO (i.e., Travel 
Board hearing).  After a Board remand in November 2006, in a 
decision dated in August 2007, the Board denied the appeal.  
The appellant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a joint motion for remand (JMR) 
filed with the Court, the parties (the Veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded; a February 2008 Court order granted the joint 
motion.  In July 2008, the Board remanded the appeal pursuant 
to the directives of the JMR.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Although the RO made exhaustive attempts to obtain records 
and nexus opinions, pursuant to the July 2008 Board remand 
directives, unfortunately, the instructions regarding 
additional information and evidence pertaining to treatment 
for a forehead tumor were overlooked.  Remand instructions 
are neither optional nor discretionary, and full compliance 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, the remand directive to provide additional 
information regarding a forehead tumor was initially included 
in the November 2006 Board remand; then in the JMR; and in 
the July 2008 Board remand instructions.  As it was 
explicitly included in the JMR, the Stegall requirement of 
full, non-discretionary compliance applies to the Board as 
well as to the RO.  

The overlooked instructions pertain to the attempt to obtain 
additional information and evidence concerning testimony 
provided by the appellant at her Travel Board hearing.  
Specifically, she stated that that when she met the Veteran, 
he had a tumor about the size of a quarter in his forehead.  
After they were married, which was in November 1977, the 
tumor was removed.  She said that they were not told it was 
cancer, but had it removed because of the appearance.  She 
believes his later brain tumors were related to the tumor on 
his forehead, and to service, specifically, to Agent Orange 
exposure.  

The records pertaining to his treatment for a brain tumor 
from 2000 to 2001 have been obtained.  The records or other 
information pertaining to the earlier forehead tumor, 
however, have not been obtained, and were not specifically 
requested from the appellant, including in the development 
undertaken pursuant to the most recent Board remand, in July 
2008.  The order to obtain information and evidence 
pertaining to the forehead tumor, apparently excised some 
years prior to the later diagnosed brain tumor, must be 
satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide 
information regarding the name and 
location of the doctor, as well as the 
approximate date, of treatment for a 
quarter-sized tumor on the forehead which 
she testified was removed after she and 
the Veteran were married.  Make all 
required efforts to obtain any records 
sufficiently identified.  Tell the 
appellant that alternatively, she may 
provide these records directly to VA.  

2.  Thereafter, review the appellant's 
claim, and, if no additional notice or 
development is indicated, adjudicate the 
claim for service connection for the cause 
of the Veteran's death, in light of all 
evidence of record.  If the claim is 
denied, furnish the appellant and her 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


